Citation Nr: 1450433	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-03 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for status post arthroscopic repair of the left ankle, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active service from October 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in pertinent part, denied a disability evaluation greater than 20 percent for a service-connected left ankle disorder.  

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

In September 2012, the Board issued a decision in which it denied the Veteran's claim for a rating in excess of 20 percent for status post arthroscopic repair of the left ankle and dismissed a claim for a rating in excess of 10 percent for residuals of fracture of the left mandible with anesthesia of the left mental nerve.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a April 2013 Order, the Court vacated the portion of the September 2012 Board decision that denied a higher rating for the left ankle disorder, and remanded this matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

In November 2013, the Board remanded the case for further development pursuant to the Court's Joint Motion.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim to the Director of Compensation and Pension (C & P) Service for a determination as to whether the Veteran was entitled to an extraschedular rating in accordance with the provisions under 38 C.F.R. § 3.321(b).  Pursuant to these instructions, the AOJ referred the Veteran's claim to the Director of Compensation Services, and the requested opinion was issued in September 2014.  The AOJ then issued a Supplemental Statement of the Case (SSOC) in September 2014.  As such, the Board finds that the RO completed the development requested in the November 2013 Board remand.  Stegall v. West, 11 Vet. App, 268 (1998).  
FINDINGS OF FACT

1.  The Veteran's status post arthroscopic repair of the left ankle is manifested by pain, limited movement, and instability, but has not resulted in ankylosis of the joint.

2.  The Veteran's case was referred to the Director of Compensation and Pension Service for extra-schedular consideration and, in September 2014, the Director of Compensation and Pension Service determined that an extra-schedular rating is not warranted.


CONCLUSION OF LAW

The criteria for an increased disability evaluation for status post arthroscopic repair of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2014); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected left ankle disorder in December 2008.  Letters dated in January 2009 and February 2009 satisfied the duty-to-notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected left ankle disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also provided the Veteran with notice of how disability ratings and effective dates are determined.  

Moreover, the January 2009 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his left ankle.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Moreover, the Veteran was afforded a hearing before the Board in July 2012, the transcript of which is of record.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the ankle issue were obtained in January 2009, February 2010 and August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that the record reflects that the Veteran's claims file was not available for review during his January 2009 and August 2010 VA examinations.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiner to provide findings as to the severity of the current left ankle problem, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  Therefore, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would not likely result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran asserts that he is entitled to a disability evaluation in excess of 20 percent for his service-connected left ankle disorder.  The Veteran's service-connected status-post arthroscopic repair of the left ankle has been evaluated under Diagnostic Code 5271 for "limited motion of the ankle."  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  A 20 percent rating is the maximum schedular rating under this diagnostic code.  38 C.F.R. § 4.71a (Diagnostic Code 5271) (2011).  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

Following a review of the relevant evidence, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 20 percent for the left ankle disorder.  

VA treatment records dated from December 2007 to December 2008 reflect that the Veteran was seen on a routine basis at the VA Medical Center (VAMC) in Indianapolis, Indiana with symptoms of pain, swelling, weakness and instability in his left ankle.  During a December 2007 VA outpatient visit, the Veteran described a long history of pain in the left ankle after injuring it in service.  According to the Veteran, he underwent an ankle scope in 1990 for loose body removal, and has continued to experience worsening pain since this injury.  In April 2008, the Veteran presented at the VAMC with complaints of a weak left ankle that sprains easily.  The Veteran claimed that he had twisted his left foot the day before, and his ankle was swollen and tender.  A December 2008 primary care note reflects that the Veteran presented with symptoms of pain and swelling that worsened with prolonged standing or walking on un-level ground.  It was noted that he had found a brace which provided support, but was frustrated that he could no longer participate in activities he once enjoyed, such as jogging.  

The Veteran was afforded a VA examination for his left ankle disorder in January 2009.  During the examination, the Veteran provided his medical history and described injuring his left ankle in service.  According to the Veteran, the pain in his left ankle pain had progressively worsened since the onset of his injury, and he currently experiences symptoms of instability, pain, stiffness, giving way, weakness and incoordination in his left ankle.  The Veteran further stated that he was unable to stand for more than a few minutes, or walk more than one quarter of a mile as a result of his left ankle disorder.  Upon physical examination, the examiner described the Veteran's gait as normal but noted that his weight-bearing joint was affected.  The examiner also noted signs of bony joint enlargement, effusion, tenderness, weakness and guarding of movement in the left ankle, but no signs of instability or tendon abnormality.  The Veteran's range of motion in the left ankle was shown to be dorsiflexion of 0 to 40 degrees, and plantar flexion of 0 to 30 degrees, with objective evidence of pain during active motion.  According to the examiner, the Veteran displayed a mild level of weakness in the left ankle with resisted plantar flexion when compared to the right ankle.  However, there was no objective evidence of pain or loss of ankle motion following repetitive motion; nor was there any evidence of joint ankylosis.  

Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with arthroscopic repair of the left ankle, and determined that this disorder would not affect the Veteran's occupational activities, as long as he was able to sit and/or keep the weight off of his left ankle at work.  According to the examiner, standing and applying weight to his left leg causes the Veteran to experience pain and instability in his ankle, which subsequently makes him feel as though the left ankle "will roll on him."  The examiner further noted that the Veteran always wears a brace, and has to be very careful when climbing a staircase, and/or walking through snow or on uneven surfaces such as gravel.  In addition, the examiner noted that the Veteran's left ankle disorder has a mild effect on his ability to travel, bathe and dress himself; a moderate effect on certain activities such as shopping; and a severe effect on his ability to exercise and participate in sports.  Specifically, the examiner wrote that the Veteran is unable to participate in sports or exercises that require running or jumping, and if he has to walk through an airport or store, he must often take a break and sit down on his folding stool.  According to the examiner, the Veteran "can go up to 30 minutes before breaking for 30 minutes" and "must lean on a dresser in order to put on his pants. . . ."  The examiner further noted that the Veteran experiences constant pain in his left ankle, which on a scale of one to ten (with one being the least level of pain and ten being the most), he rated at a nine.  The examiner further noted that movement of the left ankle without weight on it serves to increase the pain as the Veteran "has loose chips of the bone in it. . . ."  

In a letter dated in March 2009, the Veteran's physician, M.B., M.D., indicated that he had been the Veteran's primary care physician at the VA since June 2008.  According to Dr. B., the Veteran's left ankle disorder had had a negative impact on many aspects of his life, to include areas of regular employment, social functioning, participation in recreational activities and his overall quality of life.  Dr. B. wrote that the Veteran required ankle bracing and treatment with two analgesics for relief of his ankle and knee pain, and despite these treatments, he continued to experience moderate to severe pain on a daily basis, and joint instability.  Dr. B. noted that the Veteran's joint instability manifests as "frequently 'rolling' his ankle, difficulty walking especially on un-level ground, frequent falls, and inability to participate in recreational activities such as jogging, walking his dog, or playing basketball."  Dr. B. also reviewed X-ray and magnetic resonance imaging (MRI) films performed in February and October 2007 and noted that findings from the left ankle X-ray films showed that the left ankle joint was "in anatomic alignment without evidence of acute fracture-dislocation".  According to Dr. B., these findings also showed "corticated fragments inferior to the medial malleolus, which represent [an] old injury."  The impression of the left ankle MRI findings revealed:  

1.  Findings suggestive of old fracture of the posterior process of the talus, which remains predominantly unfused.  The posterior talofibular ligament is attached to this bone fragment, which also demonstrates mild, diffuse bone marrow edema, possible due to chronic micromotion.  Alternatively, this may represent a large os trigonum.   2.  Unstable osteochondral defect on posteromedial aspect of the talar dome.  There is fragmentation and edema of the underlying bony trabecula, as well as what appears to the cortical disruption of the medial aspect of the talar dome.  3.  Torn anterior talofibular ligament.  4.  Low level bone marrow edema in the distal fibula.  5.  Mold, diffuse edema in the distal soleus muscle, compatible with muscle strain.  6.  No definite loose body identified.  

VA treatment records dated from July 2009 to November 2009 reflect that the Veteran continued seeking treatment and care for his left ankle condition.  In November 2009, the Veteran was evaluated by his VA physician, Dr. B.  During the evaluation, the Veteran reported experiencing worsening pain in his left ankle and commented that the pain was aggravated during the cold weather and high humidity.  The Veteran further noted that he had recently sprained his left ankle, and his activity had decreased due to the ease with which "he rolls or re-aggravates it."  

After this evaluation, in an undated letter, Dr. B. described the Veteran's medical issues, and noted that the most difficult condition for the Veteran had been his left ankle pain secondary to his osteoarthritis.  According to Dr. B., over the years, the Veteran's left ankle pain had progressively become more severe, and was manifested by "greater pain intensity, pain of a throbbing nature, edema, and more instability of the ankle joint leading to frequent falls and inability to engage in recreational sports."  

The Veteran was scheduled for another VA examination in February 2010, at which time the VA examiner reviewed the Veteran's medical records and noted that the Veteran's condition had progressively worsened since its onset.  The Veteran reported symptoms of instability, giving way, pain, stiffness, and weakness in his left ankle, as well as locking episodes that occur several times a year, and symptoms of inflammation, to include warmth, swelling and tenderness.  According to the Veteran, he has weekly flare-ups of joint disease that last from three to seven days and are severe in nature.  Certain factors such as increased or unusual physical activities and inclement weather serve to precipitate his flare-ups, while activities such as rest, elevation, bracing and non-steroidal anti-inflammatory drugs (NSAIDs) serve to alleviate his pain.  It was further noted that the Veteran could only stand for a few minutes and walk a few yards as a result of his left ankle condition, and used two crutches and a brace on an intermittent but frequent basis to help him ambulate.  

Upon physical examination of the left ankle, the examiner observed evidence of tenderness, pain at rest, and guarding of movement, but no signs of instability, tendon abnormality or varus or valgus present.  The Veteran's range of motion in the left ankle was shown to be dorsiflexion of 0 degrees, and plantar flexion of 0 to 18 degrees, with objective evidence of pain during active and repetitive motion.  The examiner also observed additional limitation of motion following repetitive motion, noting that the Veteran's dorsiflexion was 0 degrees and his plantar flexion was 0 to 12 degrees after three repetitions of the range-of-motion exercises.  According to the examiner, there were no signs of joint ankylosis in the right or left ankle.  X-ray examination revealed "[e]vidence of old healed talar dome osteochondral fracture and evidence of old healed medial malleolar avulsion fracture."  The examiner specifically noted that the X-ray results were negative for acute fracture or dislocation.  Based on her review of the medical records, as well as her discussion with and evaluation of the Veteran, the examiner diagnosed the Veteran with an old healed talar dome osteochondral fracture of the left ankle, and old healed medial malleolar avulsion fracture of the left ankle.  According to the examiner, the Veteran experiences pain, decreased mobility and decreased strength as a result of his left ankle disorder, which has a significant effect on his occupational activities, a moderate effect on his ability to exercise and participate in recreational activities, and a severe effect on his ability to participate in sports.  

The Veteran underwent another VA examination in August 2010.  During the examination, he reported giving way, stiffness, weakness, locking episodes, and symptoms of inflammation, to include warmth, redness, swelling and tenderness, in his left ankle.  He did not report any flare-ups of joint disease and added that he did not use any assistive devices to help him walk.  The examiner further noted that the Veteran walked with an antalgic gait, but observed no findings of instability, or tendon abnormality in the left ankle.  The Veteran's range of motion in the left ankle was shown to be dorsiflexion of 0 to 10 degrees, and plantar flexion of 0 to 20 degrees, with objective evidence of pain during active and repetitive motion.  However, the examiner did not observe additional limitation of motion following repetitive movement; nor did he observe signs of joint ankylosis in the left ankle.  The examiner noted that the Veteran worked full time as a service writer and had missed two weeks of work due to his headaches.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with degenerative changes of the left ankle, status-post ankle fracture, and noted that this would have a significant effect on his ability to conduct his occupational activities and a moderate effect on a majority of his activities of daily living.  

The Veteran has also submitted medical records issued by his private podiatrist, R.S., M.D., and dated from March 2012 to June 2012.  These records reflect diagnoses of osteoarthritis and chronic capsulitis of the left ankle.  In a letter written by Dr. S., it was noted that the Veteran initially presented with complaints of significant pain in his left ankle, and was treated with ankle supports, NSAIDS, corticosteroid injections, as well as Synvisc injections to try and decrease the amount of discomfort.  Dr. S. observed no significant improvement noted to date, but did recommend an Arizona-type brace to reduce ankle motion and improve stability.  According to Dr. S., if this method failed, then surgical intervention may be required.  

During his July 2012 hearing, the Veteran testified that he continues to experience swelling, pain, weakness and instability in his left ankle, and further asserted that he has difficulty performing any type of activity that requires him to place weight on his left ankle.  According to the Veteran, he wears a brace and high top boots the majority of the time, to help keep his ankles more stable.  See Hearing Transcript, pp. 3-4.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected status post arthroscopic repair of the left ankle under Diagnostic Code 5271, is not entitled to a disability rating in excess of 20 percent.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted.  While the VA examiners did note signs of tenderness in the Veteran left ankle, and the more recent examination reports reflect limited motion during dorsiflexion and plantar flexion, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle.  

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the Veteran's situation.  VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating based on functional loss is not warranted.  

The Board has also looked at other diagnostic codes for rating the left ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The record reflects that the Veteran has never had ankylosis during the claim period.  See VA examinations dated in January 2009, February 2010 and August 2010.  The Board acknowledges the February 2010 VA examination report wherein the Veteran was shown to have dorsiflexion of 0 degrees in the left ankle during active and repetitive motion.  While the evidence suggests that the Veteran's left ankle was not mobile during this particular examination, the VA examiner specifically noted no evidence of joint ankylosis.  Furthermore, he had plantar flexion, and the record shows that six months later, the Veteran's range of motion in the left ankle on dorsiflexion was 0 to 10 degrees.  While this reflects limited movement, there is no evidence that the Veteran has ankylosis of the left ankle.  Therefore, a disability rating greater than 20 percent is not warranted based on provisions of Diagnostic Code 5270.  

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2011).  The medical evidence does not reveal any findings of ankylosis, malunion of os calcus or astragalus, or astraglectomy.  

The Board also finds that the Veteran is not entitled to a separate rating for instability of the left ankle.  The medical records reflect the Veteran's complaints of instability and giving way in his left ankle, as well as his assertion that he sprains his ankle easily.  In the March 2009 letter, the Veteran's primary care physician, Dr. B., stated that the Veteran experiences joint instability which manifests as "frequently 'rolling' his ankle", difficulty walking, and frequent falls.  Such evidence raises the question of whether the Veteran experiences disabling instability that may be assigned a separate compensable rating.  However, a review of the various rating criteria for the ankle shows that the rating schedule does not specifically provide criteria for rating instability of the ankle.  Notably, other body parts do include a separate diagnostic code for instability, such as lateral instability for the knee.  See 38 C.F.R. § 4.71a (Diagnostic Code 5257).  The Board has no authority to create criteria, which means that evidence is needed to show some compensably disabling problem that is ratable by analogy, see 38 C.F.R. § 4.20 (2011), or otherwise.  The Board finds that none of the diagnostic codes pertaining to the ankle is analogous to instability.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5270 to 5274).  Based on the structure of the rating schedule, the Board finds that the 20 percent rating for limitation of motion of the left ankle contemplates the disability and a separate rating is not warranted.  

The Board also notes that Diagnostic Code 5262 is not for application in this case.  Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  While the X-ray reports revealed findings of healed fractures, they did not reveal any impairment, mal-alignment or malunion of the tibia or fibula to warrant a disability rating under these criteria.  See March 2009 letter issued by Dr. B.; see also February 2010 X-ray report.  

The Board acknowledges the Veteran's belief that his left ankle symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the evidence described above, the Board concludes that the totality of the evidence has not shown that the Veteran's service-connected left ankle disability warrants a schedular rating in excess of 20 percent at any time during the claim period.  

An April 2013 joint motion for remand that was later granted by the Court indicated that further analysis of possible entitlement to an extra-schedular rating was required.  See 38 C.F.R. § 3.321(b) (2014).  The joint motion stated that the record reflects that there are reports that show that the Veteran's service-connected condition interfered with his employment.  

The case was referred to the C & P Director pursuant a November 2013 remand by the Board.  The Director thereafter reviewed the evidence in the claims file and noted that the evidence revealed that despite the Veteran's reported symptoms of frequent pain and instability of the left ankle, the Veteran had been able to work prior to the Social Security Administration granting his disability benefits due to both his mental and physical disabilities in June 2012.  According to the C & P Director, the evidence did not include objective evidence reflecting any time lost from work due to the left ankle condition, although outpatient treatment records did show that the Veteran reported time lost from work due to his migraines.  The Director acknowledged that the Veteran uses an ankle brace for stability, but noted that the Veteran has been able to ambulate without a cane or walker.  The Director further noted that while the Veteran reported frequent falls due to his ankle disability, the available evidence did not indicate that he reported these falls during his outpatient treatment visits or that he suffered any injuries that required medical treatment as a result of these falls.  

Ultimately, the Director determined that the Veteran was not entitled to an evaluation in excess of 20 percent status post arthroscopic repair of the left ankle on an extra-schedular basis under 38 C.F.R. § 3.321(b).  

The regulation in question allows that, to accord justice in the exceptional case where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."  

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As noted previously, the file was forwarded to the C & P Director; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's service-connected left ankle disability.  As set forth above, this action presupposes that the first two Thun elements were met.  Here, the Director determined that the Veteran was not entitled to an evaluation in excess of 20 percent for status post arthroscopic repair of the left ankle on an extra-schedular basis under 38 C.F.R. § 3.321(b).  Because the case has already been referred to the C & P Director, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or compel the C & P Director (or the Under Secretary for Benefits) to do so.  

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370.  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id.  

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review. "  If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.  

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b), only the C & P Director or Under Secretary for Benefits has the authority to award an extra-schedular rating.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).  

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of C & P to assign an extra-schedular rating is appropriate, given that the Director of C & P has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of C & P uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id.  (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).  

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun--the assignment of ratings necessary to accord justice--is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).  

In sum, with respect to the assignment of an extra-schedular rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extra-schedular rating, further analysis by the Board at this point is not appropriate.  See 38 U.S.C.A. § 7105(d)(5).  In other words, there are no legal standards for the Board to apply.  This matter, once decided equitably by the Director, is not one for the Board to review.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


